Exhibit 10.13

LOAN MODIFICATION AGREEMENT NO. 4

Preamble:  This Loan Modification Agreement (this “Agreement”), dated as of
March 13, 2007 (the “Amendment Date”), is made by and among Wells Fargo Bank,
National Association, acting through its Wells Fargo Business Credit operating
division, as Agent; each Person identified as a “Lender” on the signature page
hereof, as lenders; and each Person identified as a “Borrower” on the signature
page hereof, as borrowers (each, a “Borrower”, and, collectively, the
“Borrowers”), for the purpose of amending or otherwise modifying the terms of
that certain Credit Agreement, dated as of August 12, 2005 (which, as it has
been, or hereafter may be, modified or amended, the “Credit Agreement”), among
Borrowers, the various lenders from time to time party thereto (the “Lenders”)
and Wells Fargo Bank, National Association, acting through its Wells Fargo
Business Credit operating division, as a Lender and as agent for the Lenders (in
such capacity, the “Agent”).  Now, therefore, in consideration of the mutual
promises contained herein and in the Credit Agreement, the receipt and
sufficiency of which are hereby acknowledged, the Agent, the Lenders and the
Borrowers, each intending to be legally bound, agree as follows:


1.             DEFINITIONS.  CAPITALIZED TERMS USED HEREIN, BUT NOT EXPRESSLY
DEFINED THEMSELVES HEREIN, SHALL HAVE THE MEANINGS GIVEN TO SUCH TERMS IN THE
CREDIT AGREEMENT.


2.             EARLY TERMINATION FEE.  SECTION 3.3.4(A) OF THE CREDIT AGREEMENT
SHALL BE DEEMED TO BE AMENDED TO READ AS FOLLOWS:


(A)           UPON ANY CANCELLATION OF THE COMMITMENTS BY THE BORROWERS
SUBSEQUENT TO THE CLOSING DATE PURSUANT TO SECTION 3.3.6, THE BORROWERS SHALL
PAY TO THE LENDERS PRIOR TO OR CONCURRENTLY WITH SUCH TERMINATION A TERMINATION
FEE IN AN AMOUNT EQUAL TO THE AMOUNT OF THE WORKING CAPITAL FACILITY COMMITMENT
AT THE TIME OF SUCH EARLY TERMINATION TIMES ONE PERCENT (1%).  NOTWITHSTANDING
THE FOREGOING, IF THE COMMITMENTS ARE CANCELLED IN CONNECTION WITH BORROWERS’
PREPAYMENT IN FULL OF THE OBLIGATIONS FROM THE PROCEEDS OF A REPLACEMENT
FINANCING PROVIDED TO BORROWERS BY THE WELLS FARGO BUSINESS CREDIT OPERATING
DIVISION OF WELLS FARGO BANK, NATIONAL ASSOCIATION (“WFBC”), OR BY A GROUP OF
LENDERS FOR WHOM WFBC ACTS AS AGENT, THE PORTION OF THE TERMINATION FEE THAT
WOULD OTHERWISE BE PAYABLE TO ANY LENDER WHICH PARTICIPATES IN SUCH REPLACEMENT
FINANCING WILL NOT BE PAYABLE, IT BEING UNDERSTOOD, HOWEVER, THAT EACH LENDER
WHICH IS NOT PARTICIPATING IN SUCH REPLACEMENT FINANCING WILL BE ENTITLED TO
RECEIVE THE PORTION OF THE TERMINATION FEE PAYABLE TO SUCH LENDER IN SUCH EVENT.


3.             FIELD AUDITS.  WITH REFERENCE TO THE LAST SENTENCE OF SECTION
6.1.7 OF THE CREDIT AGREEMENT, EACH BORROWER AGREES THAT COMMENCING ON THE
AMENDMENT DATE AND CONTINUING THEREAFTER, THE BORROWERS SHALL BE OBLIGED TO
REIMBURSE THE AGENT ON DEMAND (IN THE AMOUNTS SPECIFIED IN SUCH SENTENCE) FOR
FIELD AUDITS CONDUCTED ON A NINETY (90) DAY AUDIT CYCLE (RATHER THAN A ONE
HUNDRED TWENTY (120) DAY AUDIT CYCLE AS PROVIDED THEREIN), WHICH NINETY (90) DAY
AUDIT CYCLE SHALL COMMENCE UPON THE COMPLETION OF THE FIELD AUDIT THAT SHALL BE
COMMENCED NO LATER THAN APRIL 4, 2007; PROVIDED, HOWEVER, THAT NOTHING CONTAINED
HEREIN SHALL LIMIT THE RIGHT OF


--------------------------------------------------------------------------------



THE AGENT TO BE REIMBURSED FOR MORE FREQUENT FIELD AUDITS WHENEVER AN EVENT OF
DEFAULT EXISTS AS PROVIDED IN SUCH SECTION 6.1.7.  IN ADDITION TO SUCH FIELD
AUDITS ON A NINETY (90) DAY AUDIT CYCLE, THE BORROWERS SHALL REIMBURSE THE AGENT
FOR SUCH FIELD AUDIT TO BE COMMENCED BY APRIL 4, 2007 IN THE MANNER PROVIDED IN
SECTION 6.1.7.


4.             MONTHLY FINANCIAL STATEMENTS AND COMPLIANCE CERTIFICATES.  THE
AGENT AND THE LENDERS HEREBY AGREE THAT (A) THE DEADLINE FOR THE DELIVERY BY THE
BORROWERS OF THE FINANCIAL STATEMENTS AND COMPLIANCE CERTIFICATE REQUIRED FOR
THE CALENDAR MONTH OF JANUARY, 2007 PURSUANT TO SECTION 6.1.1(B) AND SECTION
6.1.1(C) OF THE CREDIT AGREEMENT SHALL BE EXTENDED TO MARCH 20, 2007, AND (B)
THE DEADLINE FOR THE DELIVERY BY THE BORROWERS OF THE FINANCIAL STATEMENTS AND
COMPLIANCE CERTIFICATE REQUIRED FOR THE CALENDAR MONTH OF FEBRUARY, 2007
PURSUANT TO SECTION 6.1.1(B) AND SECTION 6.1.1(C) OF THE CREDIT AGREEMENT SHALL
BE EXTENDED TO APRIL 10, 2007.  SUCH EXTENSIONS OF TIME ARE LIMITED TO THE
PERIODS SET FORTH IN THIS PARAGRAPH AND SHALL NOT ENTITLE THE BORROWERS TO ANY
FUTURE EXTENSIONS OR SIMILAR ACCOMMODATIONS.


5.             REMOVAL OF MINIMUM WORKING CAPITAL FACILITY AVAILABILITY
REQUIREMENT; EXTENSION OF TIME FOR PROJECTIONS.  SECTION 6.2.4 OF THE CREDIT
AGREEMENT SHALL BE DEEMED TO BE AMENDED TO READ IN FULL AS FOLLOWS:

Section 6.2.4          EBITDA.  By April 15, 2007, the Borrowers shall provide
to the Agent updated financial projections in form and detail reasonably
satisfactory to the Agent and the Required Lenders for the 2007 Fiscal Year,
prepared with the assistance of Kibel Green Inc.  The Borrowers and the Required
Lenders shall use such projections in order to establish financial covenants
based on minimum EBITDA for April through December of 2007.  Any failure by the
Borrowers to deliver such projections by such deadline shall constitute an Event
of Default.  On or prior to April 30, 2007, the Borrowers and the Required
Lenders shall agree among themselves as to minimum EBITDA requirements
(including amounts, measurement dates and measurement periods) for April through
December of 2007; provided, however, that if the Borrowers and the Required
Lenders are unable to agree on such requirements in writing by such date, then
such requirements shall be determined by the Required Lenders in their credit
judgment.  Additionally, on or prior to December 31 of each year, the Borrowers
and the Required Lenders shall agree among themselves as to minimum EBITDA
requirements (including amounts, measurement dates and measurement periods) for
the following Fiscal Year; provided, however, that if the Borrowers and the
Required Lenders are unable to agree on such requirements in writing by such
date, then such requirements shall be determined by the Required Lenders in
their credit judgment.


6.             INDUCING REPRESENTATIONS.  TO INDUCE THE AGENT AND THE LENDERS TO
ENTER INTO THIS AGREEMENT, EACH BORROWER HEREBY REPRESENTS AND WARRANTS THAT:
(A) SUCH BORROWER IS DULY AUTHORIZED TO ENTER INTO THIS AGREEMENT, AND THIS
AGREEMENT, UPON ITS EXECUTION BY SUCH BORROWER, THE AGENT AND EACH LENDER, WILL
CONSTITUTE SUCH BORROWER’S LEGAL, VALID AND BINDING OBLIGATIONS ENFORCEABLE IN
ACCORDANCE WITH ITS TERMS AGAINST SUCH BORROWER; (B) AFTER GIVING EFFECT TO THIS
AGREEMENT, NO DEFAULT OR EVENT OF DEFAULT EXISTS; (C) NO PRESENT RIGHT OF
SETOFF, COUNTERCLAIM, RECOUPMENT CLAIM OR DEFENSE EXISTS IN SUCH BORROWER’S
FAVOR IN RESPECT OF ITS

2


--------------------------------------------------------------------------------



PAYMENT OR PERFORMANCE OF ANY OBLIGATIONS; AND (D) EXCEPT AS MODIFIED BY THIS
AGREEMENT, ALL TERMS OF THE CREDIT AGREEMENT AND EACH LOAN DOCUMENT SHALL REMAIN
IN FULL FORCE AND EFFECT.


7.             AMENDMENT FEE.  THE BORROWERS AGREE TO PAY TO THE AGENT AN
AMENDMENT FEE IN THE AMOUNT OF $15,000.  SUCH AMENDMENT FEE SHALL BE FULLY
EARNED ON THE AMENDMENT DATE BUT SHALL BE PAYABLE IN THREE INSTALLMENTS OF
$5,000 ON EACH OF (A) THE AMENDMENT DATE, (B) APRIL 13, 2007, AND (C) MAY 13,
2007.  ANY UNPAID PORTION OF SUCH AMENDMENT FEE WHICH IS OUTSTANDING ON THE
WORKING CAPITAL FACILITY MATURITY DATE SHALL BE DUE AND PAYABLE ON THE WORKING
CAPITAL FACILITY MATURITY DATE.  THE AGENT AND THE LENDERS MAY CAUSE EACH
INSTALLMENT OF SUCH FEE TO BE PAID BY MAKING WORKING CAPITAL FACILITY LOANS TO
THE BORROWERS IN THE AMOUNT THEREOF ON THE DUE DATES THEREOF.


8.             CONDITIONS PRECEDENT.  NOTWITHSTANDING ANY PROVISION HEREIN THE
CONTRARY, THIS AMENDMENT SHALL NOT BECOME EFFECTIVE, AND NO LENDER SHALL HAVE
ANY LIABILITY HEREUNDER, AND NO WAIVER OF ANY DEFAULT OR EVENT OF DEFAULT SET
FORTH HEREIN SHALL BECOME EFFECTIVE, UNLESS AND UNTIL EACH OF THE FOLLOWING
CONDITIONS PRECEDENT IS SATISFIED IN A MANNER AND PURSUANT TO DOCUMENTATION
SATISFACTORY TO THE AGENT IN ITS SOLE DISCRETION:


(A)           THE BORROWERS SHALL HAVE PAID TO THE AGENT THE AMENDMENT FEE
DESCRIBED ABOVE;


(B)           THE BORROWERS, THE AGENT AND THE LENDERS HAVE EXECUTED THIS
AMENDMENT; AND


(C)           THE BORROWERS, THE AGENT AND THE LENDERS SHALL HAVE EXECUTED AND
DELIVERED SUCH OTHER DOCUMENTS, INSTRUMENTS AND AGREEMENTS AS THE AGENT MAY
REQUEST IN ITS DISCRETION.


9.             RELEASE.  EACH BORROWER HEREBY ABSOLUTELY AND UNCONDITIONALLY
RELEASES AND FOREVER DISCHARGES THE AGENT AND EACH LENDER, AND ANY AND ALL
PARTICIPANTS, PARENT CORPORATIONS, SUBSIDIARY CORPORATIONS, AFFILIATED
CORPORATIONS, INSURERS, INDEMNITORS, SUCCESSORS AND ASSIGNS OF THE AGENT AND
EACH LENDER, TOGETHER WITH ALL OF THE PRESENT AND FORMER DIRECTORS, OFFICERS,
AGENTS, ATTORNEYS AND EMPLOYEES OF ANY OF THE FOREGOING, FROM ANY AND ALL
CLAIMS, DEMANDS OR CAUSES OF ACTION OF ANY KIND, NATURE OR DESCRIPTION, WHETHER
ARISING IN LAW OR EQUITY OR UPON CONTRACT OR TORT OR UNDER ANY STATE OR FEDERAL
LAW OR OTHERWISE, WHICH ANY BORROWER HAS HAD, NOW HAS OR HAS MADE CLAIM TO HAVE
AGAINST ANY SUCH PERSON FOR OR BY REASON OF ANY ACT, OMISSION, MATTER, CAUSE OR
THING WHATSOEVER ARISING FROM THE BEGINNING OF TIME TO AND INCLUDING THE DATE OF
THIS AMENDMENT, WHETHER SUCH CLAIMS, DEMANDS AND CAUSES OF ACTION ARE MATURED OR
UNMATURED OR KNOWN OR UNKNOWN.


10.           MISCELLANEOUS.  EACH EXISTING LOAN DOCUMENT SHALL BE DEEMED
MODIFIED HEREBY ON THE AMENDMENT DATE AS NECESSARY TO CONFORM ITS TERMS TO THE
TERMS OF THE CREDIT AGREEMENT, AS MODIFIED HEREBY.  THIS AGREEMENT CONSTITUTES A
LOAN DOCUMENT, AND SHALL BE GOVERNED AND CONSTRUED ACCORDINGLY.  THIS AGREEMENT
CONSTITUTES THE ENTIRE AGREEMENT AMONG THE AGENT, THE LENDERS AND THE BORROWERS
RELATIVE TO THE SUBJECT MATTER HEREOF, AND SUPERSEDES AND REPLACES ANY PRIOR
UNDERSTANDINGS AND AGREEMENTS, WRITTEN OR ORAL, IN REGARD THERETO.  THIS
AGREEMENT SHALL BE BINDING ON, AND INURE TO THE BENEFIT OF, THE SUCCESSORS AND
ASSIGNS OF THE BORROWER, THE AGENT AND THE LENDERS.  THE BORROWERS SHALL
REIMBURSE THE AGENT FOR ALL COSTS WHICH THE AGENT INCURS, INCLUDING REASONABLE
ATTORNEYS FEES, IN THE PREPARATION, NEGOTIATION, EXECUTION AND PERFORMANCE OF
THIS AGREEMENT, AND THE RECORDING OF ANY LOAN DOCUMENTS IN CONNECTION HEREWITH.

3


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the Agent, the Lenders and the Borrowers have executed this
Agreement, by and through their respective authorized officers, as of the
Amendment Date.

“Borrowers”:

 

 



NATIONAL R.V. HOLDINGS, INC.

 

 

 

By:

\s\ Thomas J. Martini

 

Name:

Thomas J. Martini

 

Title:

CFO

 

 

 

.

NATIONAL R.V., INC

 

 

 

By:

\s\ Thomas J. Martini

 

Name:

Thomas J. Martini

 

Title:

Treasurer

 

 

 

 

 

 

 

“Agent” and sole “Lender”:

 

 

 

WELLS FARGO BANK, NATIONAL

 

ASSOCIATION, acting through its Wells

 

Fargo Business Credit operating division, as a Lender

 

 

 

By:

\s\ Charles F. Liles

 

 

Charles F. Liles, Vice President

 

 


--------------------------------------------------------------------------------